68 F.3d 301
95 Cal. Daily Op. Serv. 8298
Jimmie Wayne JEFFERS, Petitioner,v.Samuel A. LEWIS, Director, Arizona Department ofCorrections, and Roger Crist, Warden, ArizonaState Prison, Respondents.
No. 95-99019.
United States Court of Appeals,Ninth Circuit.
Oct. 25, 1995.

Before:  WALLACE, Chief Judge, FLETCHER, FARRIS, PREGERSON, NORRIS, BEEZER, WIGGINS, JOHN T. NOONAN, Jr., THOMPSON, LEAVY and RYMER, Circuit Judges.


1
The en banc court, having lifted the stay of execution in its order filed on September 13, 1995 and the sentence having been carried out, dismisses this appeal as moot.  All pending motions are denied as moot and the mandate will issue forthwith.


2
The dismissal of this appeal as moot does not affect the en banc court's order lifting the stay of execution published in Jeffers v. Lewis, No. 95-99019, 68 F.3d 299 (9th Cir.1995).